DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-06-02 has been entered.  Applicant’s amendments to the specification and the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed 2022-03-21.  The status of the claims is as follows:
Claims 3-4, 8-9, and 13-14 are cancelled.
Claims 1-2, 5-7, 10-12, and 15 remain pending in the application.
Claims 1, 5-7, 10-11, and 15 are amended.
Response to Arguments
Applicant's arguments in response to rejections under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues on Remarks Pages 12-19 that Examiner failed to analyze the claims as a whole in the analysis under Step 2A Prong Two.  Examiner appreciates Applicant’s detailed explanation of the invention and its advantages, but respectfully disagrees that the abstract idea is integrated into a practical application.  Examiner points out that most of the claim limitations are examples of “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” (see MPEP 2106.04(a)) or processes that can be performed in the human mind with pen and paper.  The analysis for Step 2A Prong Two involves evaluating if the remaining additional elements recited in the claims integrate the mental processes into a practical application.  Those additional elements comprise receiving input data, and applying various machine learning techniques to the input data.  Receiving the input data, regardless of its source (i.e., “sensors”) is insignificant extra solution activity (mere data gathering, see MPEP 2106.05(g)(3)).  Input data is required for machine learning models, and the broadly recited machine learning techniques (“applying” and “optimizing” “models”, “feature selection”, “deep learning”, “encoder-decoder”, “word2vec”, node2vec”) amount to merely apply the mental process in a computer environment (see MPEP 2105.06(f)).  The claims do not recite any specific details about or improvements to these machine learning techniques, and thus they are not sufficient to recite improvements to the functioning of a computer or technology as described in MPEP 2106.05(a) as Applicant argues on Remarks Page 18.  For example, a specific method of training a machine learning model would be a method of improving the functioning of a computer, and is thus not considered an abstract idea (see MPEP 2106.04(a)(1)(vii)).  Examiner also points out that an example of integration into a practical application may be something like “and adjusting the sensor based on the root cause analysis” or “repairing a machine based on the root cause analysis”.  The claims, as a whole, are directed to analyzing data, which is primarily a mental process.
Applicant argues on Pages 19-20 that the additional elements amount to significantly more than the judicial exception in the Step 2B analysis.  Examiner respectfully disagrees.  As for the receiving of the sensor data, the claims do not recite any novel or unconventional technology to send this data, and thus this is well-understood, routine, and conventional activity, particularly “receiving or transmitting data over a network” (see MPEP 2106.05(d)(II)(I)).  Furthermore, as discussed above, the remaining additional elements regarding machine learning amount to merely applying the mental process in a computer environment, which is also a consideration for Step 2B analysis.
Applicant's arguments in response to rejections under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues on Remarks Pages 22-23 that “Froelich in aforementioned paragraphs discloses specifically about optimizing radio cell quality for capacity and quality of service using machine learning techniques” and “On the other hand, the present invention discloses method of extracting the inherent structure within the data captured using multiple sensors using data analytics methodologies. Further, the present invention enables augmentation of domain knowledge constructed by correcting the expert knowledge based on information obtained by data driven approach as well as correcting features and dependencies obtained using analytical methods by applying expert knowledge obtained from individual or from other sources (e.g., websites, books, literature, and the like). Moreover, the present invention enables translation problem statement, root cause, from one knowledge to another us in machine aided translation methodology/methodologies. For instance, domain knowledge of healthcare can be aimed to be translated into signal processing and machine learning domain which Froelich fails to disclose.”  Examiner notes that Applicant makes no specific argument against the mapping of Froelich to the claim language, merely pointing out that Froelich is directed to a different purpose than the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner also points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on Remarks Pages 23-24 that “Examiner contended that Abele in page 1844, Fig. 3 discloses ‘representing, using an ontology based format technique, the input data as a plurality of graphical knowledge representations’. Applicant respectfully disagrees with the Examiner's contention. Abele in cited portion discloses a knowledge- and machine learning approach to address the problem of alarm flooding. Main idea was to build an alarm model as Bayesian Network which is used to perform Alarm Root Cause Analysis to reduce the alarm flood. The knowledge-based approach ideally provides accurate decision-support for the operator of an industrial plant. However, the necessary expert knowledge is limited. Furthermore, modeling and evaluation are highly time- and effort- consuming. The machine learning approach enables fast modeling and accurate parametrization of alarm dependencies. But the preparation of the alarm data and the evaluation of the computed alarm structure require additional expert knowledge.”  Examiner respectfully points out that Applicant makes no specific argument against Examiner’s mapping of Abele to the claim language, but rather contrasts the overall objective of Abele.  Examiner points out that Abele Pg 1844 Fig. 3 explicitly discloses “Graphical representation of the three main elements of an OWL-ontology”, and further details of the mapping are given below.
Applicant continues to argue that “the objective of Abele is to combine knowledge modeling and machine learning for alarm root cause analysis, whereas on the other hand, the present invention discloses method of extracting the inherent structure within the data captured using multiple sensors using data analytics methodologies. Further, the present invention enables augmentation of domain knowledge constructed by correcting the expert knowledge based on information obtained by data driven approach as well as correcting features and dependencies obtained using analytical methods by applying expert knowledge obtained from individual or from other sources (e.g., websites, books, literature, and the like). Moreover, the present invention enables translation problem statement, root cause, from one knowledge to another using machine aided translation methodology/methodologies. For instance, domain knowledge of healthcare can be aimed to be translated into signal processing and machine learning domain which Abele fails to disclose.”  Examiner notes that Applicant makes no specific argument against the mapping of Abele to the claim language, merely pointing out that Abele is directed to a different purpose than the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner also points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on Remarks Page 24-25 against the Vong reference. The argument is moot, as the Vong reference has been replaced by Sun, as necessitated by the amendment which recites “wherein optimizing is performed by applying: a feature selection method; deep learning as an ML method and a trace back method to identify a root cause; and a single layered stacked encoder-decoder”.
Applicant argues on Remarks Page 24-25 against the Steenwinckel reference. The argument is moot, as the Steenwinckel reference has been replaced by Su, as necessitated by the amendment which recites “cross-domain knowledge”.
Applicant argues on Remarks Page 26 that Oldoni fails to disclose “construct a database for each of the one or more domains based on the translated domain specific jargon, wherein the constructed database comprises a mapping between the interpretable data” because “Oldoni in cited portions discloses about a method for extracting information from academic text from the databases domain, using a verb as a query which is entirely different in view of the present invention”.  Examiner respectfully disagrees, and points out that no specific argument is made here, except that Oldoni’s method is “entirely different in view of the present invention”.  Regarding the fact that Oldoni is directed to a different purpose than the claimed invention, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner also points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, particularly a “mental process” (concepts performed in the human mind (including an observation, evaluation, judgment, opinion – see MPEP 2106.04(a)(3)).  
Step 1 Analysis
Claims 1-2 and 5 are directed to a method, Claims 6-7 and 10 are directed to a system, and Claims 11-12 and 15 are directed to one or more non-transitory machine readable information storage mediums, thus the claims are directed to one of the four statutory categories of patent eligible subject matter.
Step 2A Prong 1 Analysis 
Claims 1, 6, and 11 recite:
“constructing a domain knowledge graph for each of one or more domains and identifying a relationship among information across the one or more domains; constructing a knowledge graph can be done in the human mind with the aid of pen and paper, as can identifying a relationship, and thus the limitation recites a mental process
representing using an ontology-based format technique, the input data as a plurality of graphical knowledge representations; representing data as a knowledge graph or similar structure is something that can be done by the human mind with the aid of pen and paper, and is thus a mental process
determining a relationship between (i) the plurality of sensors and associated attributes and (ii) the domain knowledge across the plurality of graphical knowledge representations by identifying a jargon in the domain knowledge across the plurality of graphical knowledge representations; determining a relationship and identifying data are each an “observation, evaluation, judgment, opinion”, and the limitation is thus a mental process
translating a domain specific jargon into interpretable data through look-up of cross- domain knowledge using one or more translation techniques; translating jargon is an example of “observation, evaluation, judgment, opinion”, and is thus a mental process
constructing a database for each of the one or more domains based on the translated domain specific jargon, wherein the constructed database comprises a mapping between the interpretable data; constructing a database, in which “database” is broadly recited, could be done by a human with pen and paper, for example, by drawing a table or grid comprising the data and its properties; thus the claims are still directed to a mental process.
applying one or more Machine Learning (ML) models on the determined relationship; while a specific method of training a machine learning model is acknowledged to not be a mental process (see MPEP 2106.04(a)(1)(vii)), merely applying a ML model, generically stated, is merely performing some calculations which could be performed by a human with pen and paper given a sufficiently simple model, and is thus still a mental process
optimizing the one or more ML models based on the performance metric, wherein optimizing is performed by applying: a feature selection method; deep learning as an ML method and a trace back method to identify a root cause; and a single layered stacked encoder-decoder; 
determining, using the optimized ML models, root cause analysis and interpretable root cause information associated with the root cause analysis, from the relationship determined across the plurality of graphical knowledge representations”; determining a cause using the models from a relationship is an example of “observation, evaluation, judgment, opinion”, and is thus a mental process
Step 2A Prong 2 Analysis 
Claims 1, 6, and 11 do not integrate the abstract idea into a practical application. Additional element “receiving, input data comprising (i) type of problem and one or more solutions associated with the type of problem, and (ii) sensory information from a plurality of sensors deployed in an Internet of Things (loT) platform, and (iii) domain knowledge from one or more sources, the domain knowledge is specific to the input data and corresponds to the one or more domains” amounts to insignificant extra solution activity, in particular “mere data gathering” (See MPEP 2106.05(g)(3)).  Furthermore, additional elements “applying one or more Machine Learning (ML) models on the determined relationship”, “optimizing the one or more ML models based on the performance metric, wherein optimizing is performed by applying: a feature selection method; deep learning as an ML method and a trace back method to identify a root cause; and a single layered stacked encoder-decoder”, and “wherein the translation techniques include at least one of word2vec techniques and node2vec techniques”, only broadly recite machine learning concepts, and “whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished” indicates that this amounts to “mere instructions to apply an exception” (See MPEP 2106.05(f)).
Step 2B Analysis
Claims 1, 6, and 11 do not contain any additional elements that amount to significantly more than the abstract idea.  Regarding the additional element “receiving, input data comprising (i) type of problem and one or more solutions associated with the type of problem, and (ii) sensory information from a plurality of sensors deployed in an Internet of Things (loT) platform, and (iii) domain knowledge from one or more sources, the domain knowledge is specific to the input data and corresponds to the one or more domains”, there is nothing to indicate in the claims or specification that receiving the sensory information from the IoT devices is done in some novel or unconventional way.  Thus, receiving this data from the IoT devices amounts to well-understood, routine, and conventional activity, particularly “receiving or transmitting data over a network” (see MPEP 2106.05(d)(II)(I)).  Furthermore, as discussed above, additional elements “applying one or more Machine Learning (ML) models on the determined relationship”, “optimizing the one or more ML models based on the performance metric, wherein optimizing is performed by applying: a feature selection method; deep learning as an ML method and a trace back method to identify a root cause; and a single layered stacked encoder-decoder”, and “wherein the translation techniques include at least one of word2vec techniques and node2vec techniques”, only broadly recite machine learning concepts, and “whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished” indicates that this amounts to “mere instructions to apply an exception” (See MPEP 2106.05(f)).
Dependent claims
Dependent claims 2, 5, 7, 10, 12, and 15 are also rejected under 35 U.S.C. 101 for the following reasons:
Claims 2, 7, and 12 merely recite “the interpretable root cause information varies based on the domain knowledge obtained from the one or more sources”.  The claims are still directed to a mental process.
Claims 5, 10, and 15 merely recite “wherein the jargon is translated into the interpretable data at one or more levels comprising a Lexicon level, a word level, a sentence level, a grammar level, or combinations thereof”; translating can be performed by a human, thus the claims are still directed to a mental process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Froelich et. al. (US 2020/0022006 A1; hereinafter “Froehlich”) in view of Abele et. al. (“Combining Knowledge Modeling and Machine Learning for Alarm Root Cause Analysis”; hereinafter “Abele”), Sun et al. (“A sparse auto-encoder-based deep neural network approach for induction motor faults classification”; hereinafter “Sun”), Su et al. (“Cross-domain Semantic Parsing via Paraphrasing”; hereinafter “Su”), and Oldoni (“Knowledge graph construction for research literatures”).
As per Claim 1, Froehlich teaches a processor-implemented method (Froehlich, Para [0007], discloses:  “In another aspect, a system for optimizing a radio access network includes a processor and a memory device coupled to the processor.”), comprising:
receiving, input data comprising (i) type of problem and one or more solutions associated with the type of problem, and (ii) sensory information from a plurality of sensors deployed in an Internet of Things (loT) platform, and (iii) domain knowledge from one or more sources, the domain knowledge is specific to the input data and corresponds to the one or more domains, wherein the one or more solutions are indicative of a performance metric (Froehlich, Para [0031], discloses:  “As shown in FIG. 1, troubleshooting system 150 may be communicatively connected to a knowledge base system (KBS) 160. In some embodiments, the KBS 160 may comprise a cloud-based system suited for complex tasks. According to an embodiment of the present invention, KBS 160 may be capable of providing resolution recommendations for a plurality of detected network failures by communicating with the troubleshooting system 150. In one embodiment, KBS 160 may be designed to apply formal representations of domain knowledge or expertise to solve network related problems.”  Here, Froehlich discloses input data (“knowledge base”) comprising (i) a type of problem and one or more solutions associated with the type of problem (“providing resolution recommendations…domain knowledge or expertise to solve network related problems”), and (iii) domain knowledge from one or more sources, the domain knowledge is specific to the input data and corresponds to the one or more domains (“formal representations of domain knowledge”).  Froelich, Para [0029], also discloses input data comprising (ii) sensory information from a plurality of sensors:  “A session, call, or data record is created for each UE 104 using messages, signals, and/or data collected or intercepted by monitoring probes from various network interfaces. A monitoring system, such as monitoring probes and monitoring server (not shown in FIG. 1), may be coupled to interfaces and links in the network to passively monitor and collect signaling data from one or more interfaces in the network.”  Here, Froelich discloses input (“messages, signals, and/or data collected”) from a plurality of sensors (“monitoring probes”).  These sensors are in an IoT platform, as the UE are described in Froehlich [0025]:  “Some of the UEs 104 may be referred to as IoT devices (e.g., parking meter, gas pump, toaster, vehicles, etc.).”  Thus, the UEs that the sensors monitor may be IoT devices, and thus the input is collected from sensors on an IoT platform.  Froehlich, Para [0034], discloses:  “For example, the desired outcome may include, but is not limited to, improved cell coverage, improved call drop counts, improved data speed, and improved QoS metric or a combination thereof.”  Here, Froehlich discloses that the solutions are indicative of a performance metric (“desired outcome”)).
representing, [using an ontology based format technique], the input data as [a plurality of graphical] knowledge representations (Froehlich, Para [0031], discloses:  “As shown in FIG. 1, troubleshooting system 150 may be communicatively connected to a knowledge base system (KBS) 160. In some embodiments, the KBS 160 may comprise a cloud-based system suited for complex tasks. According to an embodiment of the present invention, KBS 160 may be capable of providing resolution recommendations for a plurality of detected network failures by communicating with the troubleshooting system 150. In one embodiment, KBS 160 may be designed to apply formal representations of domain knowledge or expertise to solve network related problems.”  Here, Froehlich discloses representing the input data (“knowledge base system”) as a knowledge representation (“formal representations of domain knowledge”)).  *A plurality of graphical knowledge representations will be taught below
	determining, relationship between (i) the plurality of sensors and associated attributes and (ii) the domain knowledge across the plurality of [graphical] knowledge representations by identifying a jargon in the domain knowledge across the plurality of [graphical] knowledge representations (Froehlich, Para [0044], discloses:  “According to embodiments of the present invention, the automated classification model is a Bayesian statistical model that utilizes sets of knowledge processing rules. Expert knowledge is used to seed training of the model by a machine. This knowledge-based seeding of the model may more effectively create a predictive model. In some embodiments, the seed may represent relationships between the plurality of network monitoring parameters.”  Here, again Froelich discloses a relationship between the domain knowledge (“Expert knowledge is used to seed training”) and the plurality of sensors and associated attributes (“relationships between the plurality of network monitoring parameters”).  Also note that “Expert knowledge” is used to seed training, which implies the identification of “jargon”, which is language and terms known to experts in the field.  Froehlich, Para [0045], discloses, regarding the knowledge processing rules “relationship” described above in [0044]:  “Table 1 below illustrates an exemplary rule set containing initial preset confidence factors (probabilities) for an exemplary cause code ‘radio coverage issue’ associated with a particular problem of lost radio connection with a UE”.  Examiner points out that Table 1 includes jargon such as “UE”, “RSRP”, and “dBm”). *A plurality of graphical knowledge representations will be taught below
applying, one or more Machine Learning (ML) models on the determined relationship (Froehlich, Para [0044], discloses:  “According to embodiments of the present invention, the automated classification model is a Bayesian statistical model that utilizes sets of knowledge processing rules.”  Here, Froehlich discloses “automated classification model is a Bayesian statistical model”.  Froehlich explicitly recites machine learning for the automated classification model in [0038]:  “According to embodiments of the present invention, these knowledge processing rules managed by the rules engine 164 may feed the machine learning based automated classification model.”)
determining, using the [optimized] ML models, root cause analysis and interpretable root cause information associated with the root cause analysis, from the relationship determined across the plurality of [graphical] knowledge representations (Froelich, Para [0038], discloses:  “According to embodiment of the present invention, at step 210, the RAN analysis engine 166 performs root cause analysis of identified and/or stored network monitoring parameters using automated classification model by applying one or more knowledge processing rules.”  Here, Froelich discloses root cause analysis using the ML models (“using automated classification model”) from the relationship determined across the plurality of knowledge representations (“by applying one or more knowledge processing rules”).  Froelich, Para [0042], discloses “According to an embodiment of the present invention, at step 212, the RAN analysis engine 166 generates a recommendation related to the desired outcome based on the analysis performed at step 210. In various embodiments, the RAN analysis engine 166 provides meaningful predictive analysis of deployed radio cells, detect the existence of problem states within the wireless network, and/or perform root cause analysis. The RAN analysis engine 166 can preferably report problems that are either fully or partially “matched,” along with a confidence factor (e.g., confidence probability) associated with each matched problem.”  Here, Froelich discloses interpretable root cause information associated with the root cause analysis (“report problems that are either fully or partially “matched,” along with a confidence factor”)).
a trace back method to identify a root cause (Froelich, Para [0038], discloses:  “According to embodiment of the present invention, at step 210, the RAN analysis engine 166 performs root cause analysis of identified and/or stored network monitoring parameters using automated classification model by applying one or more knowledge processing rules.”  Here, Froelich discloses a trace back method (“knowledge processing rules”) to identify a root cause (“root cause analysis”)).
However, Froelich suggests, but does not explicitly teach representing, using an ontology based format technique, the input data (Froehlich suggests this in [0044]:  “According to embodiments of the present invention, the automated classification model is a Bayesian statistical model that utilizes sets of knowledge processing rules. Expert knowledge is used to seed training of the model by a machine. This knowledge-based seeding of the model may more effectively create a predictive model. In some embodiments, the seed may represent relationships between the plurality of network monitoring parameters.”  Here, Froelich suggests an ontology (“knowledge-based seeding…represent relationships between the plurality of network monitoring parameters”).
optimizing the one or more ML models based on the performance metric (Froelich suggests this in [0039]:  “In various embodiments, the RAN analysis engine 166 utilizes one or more automated classification models that may utilize one of the automated machine learning techniques. Each model can cover a broad set of instances.”  One of ordinary skill in the art will appreciate that in a classifier, typically it is trained with a decision threshold of 50%, and then after training this threshold is adjusted to balance precision and recall, to optimize the model.  Thus, Froelich suggests but does not explicitly disclose optimizing the one or more ML models based on the performance metric.)
Froelich also does not teach constructing a domain knowledge graph for each of one or more domains and identifying a relationship among information across the one or more domain; representing the input data as a plurality of graphical knowledge representations; wherein optimizing is performed by applying: a feature selection method; deep learning as an ML method; and a single layered stacked encoder-decoder; translating a domain specific jargon into interpretable data through look-up of cross- domain knowledge using one or more translation techniques, wherein the translation techniques include at least one of word2vec techniques and node2vec techniques; constructing a database for each of the one or more domains based on the translated domain specific jargon, wherein the constructed database comprises a mapping between the interpretable data.
Abele explicitly teaches constructing a domain knowledge graph for each of one or more domains and identifying a relationship among information across the one or more domains (Abele, Page 1884, discloses:  “Main tasks of a knowledge engineer is to collect, structure, and model the expert knowledge to create a knowledge base. These tasks require a close communication between the knowledge engineer and the expert and a free access to system documentation.”  Abele also shows in Pg 1885, Fig. 6:

    PNG
    media_image1.png
    385
    439
    media_image1.png
    Greyscale

Here, Abele shows the knowledge engineer working before the input to the Diagnostic tool.  Thus, Abele discloses the step of receiving, input data is preceded by constructing domain knowledge graph for each of the one or more domains.  This knowledge graph identifies a relationship among information across the domain, as shown in Abele Pg 1884: “Ontologies are semantic data models that represent the knowledge about a domain through classes, individuals, and relations.”)
representing, using an ontology based format technique, the input data as a plurality of graphical knowledge representations (Abele, Page 1844 top right column, discloses:  “A knowledge-based alarm system that assists the operator in decision-making requires three main components: a knowledge base containing the structured expert knowledge and rules, an inference engine which processes the rules, and a user interface to enable the interaction with the operator.”  Here, Abele discloses a knowledge base. Also, Abele Page 1844 Fig. 3, discloses:

    PNG
    media_image2.png
    158
    409
    media_image2.png
    Greyscale

Above, Abele discloses a knowledge graph representing an ontology, which comprises a plurality of graphical knowledge representations, as the knowledge graph comprises multiple parts representing different parts of the knowledge.)
Froelich and Abele are analogous art because they are both in the field of endeavor of using machine learning for root cause analysis.
It would have been obvious before the effective filing date of the claimed invention to combine the ML root cause analysis of Froelich with the knowledge graph ontology of Abele.  One of ordinary skill in the art would be motivated to do so in order to provide a way of representing knowledge that is both extensible and efficient (Abele, Page 1884:  “These components must satisfy a number of basic requirements which are summarized in the following. The knowledge base should be extensible, appropriately represent uncertain knowledge.  The inference engine, should automatically and rapidly draw inferences from a knowledge base.”)
However, thus far, the combination of Froelich and Abele suggests, but fails to explicitly teach optimizing the one or more ML models based on the performance metric, wherein optimizing is performed by applying: a feature selection method; deep learning as an ML method; and a single layered stacked encoder-decoder; translating a domain specific jargon into interpretable data through look-up of cross- domain knowledge using one or more translation techniques, wherein the translation techniques include at least one of word2vec techniques and node2vec techniques; constructing a database for each of the one or more domains based on the translated domain specific jargon, wherein the constructed database comprises a mapping between the interpretable data.
Sun teaches optimizing the one or more ML models based on the performance metric, wherein optimizing is performed by applying: a feature selection method; deep learning as an ML method and a trace back method to identify a root cause; and a single layered stacked encoder-decoder (Sun, Page 173 Section 2.2, discloses:  “Vincent et al. [29] proposed a denoising auto-encoder learning algorithm based on the idea of making the learned feature representation robust by adding partial corruption to the input pattern, which can be used to train stacked auto-encoders to initialize the deep architectures. It has been known that this type of learning can help to obtain better feature representation with denoise coding, which motivates the introduction of denoising module into our study.”  Sun then discloses using Vincent’s denoising autoencoder in Page 173 Section 2.4:  “By taking advantage of the unsupervised learning, the denoising SAE is used to learn features from unlabeled data and initialize the DNN structure. Then the learned sparse feature representation of the auto-encoder is utilized to train a neural network classifier with a dropout module for induction motor fault diagnosis.”  Sun later continues in the same paragraph:  “In addition, the previous study [32] indicated that the number of hidden neurons in the deep model is as important as the choice of learning algorithm and the depth of the model for achieving high classification performance, which means that single-layer network in unsupervised feature learning can also perform well. Therefore, in this study only one-layer SAE is utilized to realize the DNN for the induction motor fault diagnosis.”  Here, Sun discloses optimizing one or more ML models based on a performance metric (“high classification performance”), by applying a feature selection method (“the denoising SAE is used to learn features from unlabeled data and initialize the DNN structure”), deep learning as an ML method (“realize the DNN”) and a trace back method to identify a root cause (“for the induction motor fault diagnosis”), and a single layered stacked encoder-decoder (“stacked auto-encoders”, “in this study only one-layer SAE is utilized”).  Also recall above that Froelich explicitly disclosed root cause analysis).
Sun and the combination of Froelich and Abele are analogous art because they are both in the field of endeavor of ML based fault detection and root cause analysis.  It would have been obvious to one of ordinary skill in the art to combine the feature selection and deep learning with stacked autoencoders of Sun with the root cause analysis of Froelich and Abele.  One of ordinary skill in the art would be motivated to do so in order to  with the classifier based root cause analysis of the combination of Froelich and Abele in order to improve the efficiency of fault diagnosis so that problems can be identified and remedied faster (Sun, Page 177 Conclusion:  “This approach can learn features directly from raw data, which are discriminative over different working conditions of the induction motors. When the denoising coding is integrated with the SAE, it improves the robustness of the learned features and the stability of the DNN against disturbance. The dropout technique integrated into the neural network classifier design reduces the overfitting in the training process and improves the performance of the DNN for induction motor fault classification. Experimental study and a detailed analysis have verified the effectiveness of the SAE-based DNN for induction motor fault diagnosis.”)
However, thus far, the combination of Froelich, Abele, and Sun suggests, but fails to explicitly teach translating a domain specific jargon into interpretable data through look-up of cross- domain knowledge using one or more translation techniques, wherein the translation techniques include at least one of word2vec techniques and node2vec techniques; constructing a database for each of the one or more domains based on the translated domain specific jargon, wherein the constructed database comprises a mapping between the interpretable data.
Su discloses translating a domain specific jargon into interpretable data through look-up of cross- domain knowledge using one or more translation techniques, wherein the translation techniques include at least one of word2vec techniques and node2vec techniques. (Su, Page 3, discloses:  “Canonical utterance. We assume a one-to-one mapping g : Z → C, where C ⊂ U is the set of canonical utterances. In other words, every logical form will be converted into a unique canonical utterance deterministically (Figure 1). Previous work (Wang et al., 2015) has demonstrated how to design such a mapping, where a domain general grammar and a domain-specific lexicon are constructed to automatically convert every logical form to a canonical utterance.”  Here, Su discloses domain specific jargon (“canonical utterance” which is derived from “domain general grammar” and “domain-specific lexicon”).  Su, Page 2 Left Column Para 2, discloses:  “We introduce pre-trained word embeddings such as WORD2VEC (Mikolov et al., 2013) to combat the vocabulary variety across domains.” Here, Su discloses translating this jargon into interpretable data using one or more translation techniques, wherein the translation techniques include word2vec.  This is through look-up of cross domain knowledge (“combat the vocabulary variety across domains”).  Su further discusses look-up of cross-domain knowledge in Page 3, bottom right column:  “Domain adaptation protocol. We will use the following protocol: (1) train a paraphrase model using the data of the source domain, (2) use the learned parameters to initialize a model in the target domain, and (3) fine-tune the model using the training data of the target domain.”  Here, Su discloses look-up of cross-domain knowledge, as Su is adapting the model from a source domain to a target domain.)
Su and the combination of Froelich, Abele, and Sun are analogous art because they are both in the field of endeavor of using machine learning.
It would have been obvious before the effective filing date of the claimed invention to combine the knowledge graph based ML root cause analysis of the combination of the combination of Froelich, Abele, and Sun with the cross-domain translation of Su.  One of ordinary skill in the art would be motivated to do so in order to save time and resources by not having to collect large amounts of training data in each of multiple domains, and also in order to share knowledge across domains (Su, Page 4: “Cross-domain semantic parsing can be seen as a way to reduce the cost of training data collection”).
However, the combination of Froelich, Abele, Sun, and Su does not explicitly teach constructing a database for each of the one or more domains based on the translated domain specific jargon, wherein the constructed database comprises a mapping between the interpretable data. 
	Oldoni explicitly teaches constructing a database for each of the one or more domains based on the [translated] domain specific jargon, wherein the constructed database comprises a mapping between the interpretable data. (Recall above that Su discloses “translated” jargon.  Oldoni, Page 20, discloses:  “As mentioned previously, YAGO [44] is a prominent Knowledge Graph database, and possesses several advanced characteristics. Every relation in its database is annotated with its confidence value. See the example of the resulting graph in Figure 2.10. Moreover, YAGO combines the provided taxonomy with WordNet [33] and with the Wikipedia category system [50], assigning the entities to more than 350,000 classes. This allow for very powerful querying. Finally, it attaches a temporal and a spacial dimension to many of its facts and entities, being then capable to answer questions such as when and where such event took place. WordNet is a semantically-oriented dictionary of English, similar to a traditional thesaurus but with a richer structure [7]. More specifically, it provides relations to synonyms, hypernyms and hyponyms, among others.”  Here, Oldoni discloses constructing a database for the knowledge graph, comprising a mapping between interpretable data (“WordNet”).  Oldoni, Page 3 also discloses:  “In this project, we focus on studying and presenting some Information Extraction techniques as to build a domain-specific verb-centric information extraction tool that extracts relations from academic papers.”  Thus, Oldoni suggests constructing a database based on domain specific jargon (“domain-specific”, “academic papers”)).
	Oldoni and the combination of Froelich, Abele, Sun, and Su are analogous art because they are both applications of knowledge graphs, and Oldoni’s problem is pertinent to that faced by Froelich, Abele, Sun, and Su (see MPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”)
	It would have been obvious before the effective filing date of the claimed invention to combine the knowledge graph database of Oldoni with the knowledge graph based ML root cause analysis of the combination of Froelich, Abele, Sun, and Su.  One of ordinary skill in the art would be motivated to do so in order to be able to easily query data from the knowledge graph (Oldoni, Page 20:  “This allow for very powerful querying.”)

As per Claim 2, the combination of Froelich, Abele, Sun, Su, and Oldoni discloses the method as claimed in claim 1.  Froelich teaches the interpretable root cause information varies based on the domain knowledge obtained from the one or more sources (Froelich, as shown above in Para [0038], discloses:  “According to embodiment of the present invention, at step 210, the RAN analysis engine 166 performs root cause analysis of identified and/or stored network monitoring parameters using automated classification model by applying one or more knowledge processing rules.”  Here, Froelich discloses that the root cause is determined via machine learning model based on domain knowledge (“knowledge processing rules”).  Thus, if the domain knowledge (or knowledge processing rules), changes, then the output of the machine learning model will change, and a different root cause may be diagnosed.  Therefore, the output interpretable root cause information would also change.  Thus, the interpretable root cause information varies based on the domain knowledge obtained from the one or more sources.)

As per Claim 5, the combination of Froelich, Abele, Sun, Su, and Oldoni teaches the method as claimed in Claim 4.  Su teaches wherein the jargon is translated into the interpretable data at one or more levels comprising a Lexicon level, a word level, a sentence level, a grammar level, or combinations thereof (Su, Page 2 Left Column Para 2, discloses:  “We introduce pre-trained word embeddings such as WORD2VEC (Mikolov et al., 2013) to combat the vocabulary variety across domains.”  Here, Su discloses that the jargon (domain-specific data) is translated into interpretable data at the word level (“WORD2VEC”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Su with the combination of Froelich, Abele, Sun, and Oldoni for at least the reasons recited in Claim 1.

	Claim 6 is a system claim corresponding to method claim 1.  The difference is that it recites a memory and a communication interface.  (Froelich, Para [007], discloses:  “In another aspect, a system for optimizing a radio access network includes a processor and a memory device coupled to the processor.”  Froelich, Para [0071], discloses:  “The servers 150 and 160 may also communicate with one or more external devices 414 such as a keyboard, a pointing device, a display 424, etc.; one or more devices that enable a user to interact with the servers 150 and 160; and/or any devices (e.g., network card, modem, etc.) that enable the servers 150, 160 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 422.”)  Claim 6 is rejected for the same reasons as Claim 1.

Claim 7 is a system claim corresponding to method claim 2.  The difference is that it recites a memory and a communication interface.  Claim 7 is rejected for the same reasons as Claim 2.

Claim 10 is a system claim corresponding to method claim 5.  The difference is that it recites a memory and a communication interface.  (Froelich, Para [007], discloses:  “In another aspect, a system for optimizing a radio access network includes a processor and a memory device coupled to the processor.”  Froelich, Para [0071], discloses:  “The servers 150 and 160 may also communicate with one or more external devices 414 such as a keyboard, a pointing device, a display 424, etc.; one or more devices that enable a user to interact with the servers 150 and 160; and/or any devices (e.g., network card, modem, etc.) that enable the servers 150, 160 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 422.”)  Claim 10 is rejected for the same reasons as Claim 5.

	Claim 11 is a non-transitory machine readable information storage medium claim corresponding to method claim 1. The difference is that it recites one or more non-transitory machine readable information storage mediums. (Froelich, Para [0071], discloses:  “Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium.”)  Claim 11 is rejected for the same reasons as Claim 1.

Claim 12 is a non-transitory machine readable information storage medium claim corresponding to method claim 2.  Claim 12 is rejected for the same reasons as Claim 2.

Claim 15 is a non-transitory machine readable information storage medium claim corresponding to method claim 5. The difference is that it recites one or more non-transitory machine readable information storage mediums. (Froelich, Para [0071], discloses:  “Accordingly, in one or more example embodiments, the functions described may be implemented in hardware, software, or any combination thereof. If implemented in software, the functions may be stored on or encoded as one or more instructions or code on a computer-readable medium.”)  Claim 15 is rejected for the same reasons as Claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (“A Supervised Deep Learning Framework for Proactive Anomaly Detection in Cloud Workloads”) discloses using deep learning with feature selection in order to detect anomalies, and also suggests root cause analysis in the conclusion.
Herzig et al. (“Neural Semantic Parsing over Multiple Knowledge-bases”) discloses cross-domain translation across knowledge bases, using autoencoders
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.A.S./Examiner, Art Unit 2126          
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126